EXHIBIT 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of
this 28th day of August, 2013 (the “Effective Date”), by and between
ioWorldMedia, Incorporated, a Florida corporation (the “Company”), and Zachary
McAdoo (the “Executive”).  The Company and the Executive are sometimes
collectively referred to herein as the “Parties” and individually as a “Party”.
 
RECITALS
 
WHEREAS, the Company wishes to employ the Executive on the terms and conditions
set forth herein; and
 
WHEREAS, the Executive wishes to be employed by the Company on the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing recitals and other respective
covenants, representations and agreements of the Parties contained in this
Agreement, and for such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree, intending to be legally bound, as follows:
 
ARTICLE I
EMPLOYMENT
 
Section 1.01   At-Will Employment.
 
The Executive’s employment with the Company shall at all times be “at-will” and
is to continue until the death of the Executive or either the Company or the
Executive has notified the other Party in writing of the termination of the
Executive’s employment with the Company, which termination may be for any lawful
reason or for no reason at all.  This Agreement is not intended to create nor is
it to be construed as an express or implied contract of continued employment for
any period of time.
 
Section 1.02   Employment Duties and Offices.
 
(a)   Duties.  The Executive shall serve as the President, Chief Executive
Officer and Chief Financial Officer of the Company in accordance with this
Agreement and the Company’s Bylaws.  The Executive shall have such authority and
be responsible for such reasonable duties and responsibilities as are set forth
in the Company’s Bylaws or assigned to him by the Company’s Board of Directors
(the “Board”); provided, that such duties and responsibilities are consistent
with and ordinarily expected of individuals in similar positions with publicly
traded companies in the markets in which the Company operates. Certain employees
of the Company and its subsidiaries will report to the Executive, and the
Executive may be responsible for reviewing the performance of such employees of
the Company and its subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive shall faithfully perform and discharge his duties and
responsibilities to the Company and its subsidiaries and shall devote the
necessary time, energy, skills and attention to the business and affairs of the
Company and its subsidiaries in order to fully and adequately perform such
duties and responsibilities.  The Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.  The Executive understands that, in his
capacity as an executive of the Company, he may be considered a Company insider
and thereby subject to any insider trading policy in effect for the Company.
 
(b)   Offices.  The Executive agrees to serve without additional compensation,
if elected or appointed thereto, as a member of the Board or the board of
directors of any direct or indirect parent company (if applicable) or any of its
subsidiaries, or in one or more executive offices of any of the Company, any
direct or indirect parent company (if applicable) or any of its subsidiaries.
 
Section 1.03   Place of Performance.
 
The Executive’s principal places of business shall be at 635 Madison Avenue, New
York, New York  10022 and 475 Park Avenue, New York, New York  10016, or such
other locations as may be mutually agreed to by the Company and the
Executive.  The Executive shall be required from time to time to reasonably
travel as part of his duties hereunder.
 
ARTICLE II
COMPENSATION AND BENEFITS
 
Section 2.01   Compensation and Benefits.
 
(a)   Cash Compensation.  The Company will pay $100 to the Executive on the
Effective Date.  However, the Company will not initially pay the Executive any
base salary.  In the event the Board, in its sole discretion, determines that
the Company has sufficient revenue and/or investment capital to pay cash
compensation, the Board and the Executive will discuss and establish base salary
payments for the Executive.  In addition, the Board, in its sole discretion, may
award bonus compensation to the Executive which shall be based on such
performance criteria as developed by the Board and the Executive.  Any base
salary and bonus will be paid in accordance with the Company’s ordinary payroll
practices and policies.
 
(b)   Vacation.  The Executive shall be entitled to twenty (20) days of vacation
each calendar year, subject to adjustment based on time of service to the
Company as may be provided for in the Company’s vacation policy for full-time
employees.  Subject to applicable law, any vacation days will be unpaid until
such time as the Company has sufficient revenue and/or investment capital to pay
the Executive for his vacation days.  All other terms and conditions related to
vacation shall be as may be set forth in the Company’s vacation policy for
full-time employees.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.02   Other Executive Benefits.
 
The Executive (and his dependents and beneficiaries, if applicable) shall be
eligible to participate in all employee benefit plans which the Company makes
generally available to full-time employees and participation in any such
employee benefit plan shall be in accordance with the Company’s policies with
respect to, and the terms and conditions of, such employee benefit plan.  Such
employee benefit plans and programs may be amended from time to time or
terminated in the sole discretion of the Company.
 
Section 2.03   Business Expenses.
 
The Executive shall be entitled to prompt reimbursement for all reasonable,
ordinary and necessary business expenses, including travel expenses, incurred by
the Executive during his  employment with the Company (in accordance with the
policies and procedures established for employees of the Company) in the
performance of his duties and responsibilities for the Company under this
Agreement; provided, however, that Executive shall properly account for such
expenses in accordance with the Company’s policies and procedures.
 
Section 2.04   Withholding Taxes
 
Payments made to the Executive pursuant to this Agreement shall be subject to
withholding and social security taxes and other ordinary and customary payroll
deductions.
 
ARTICLE III
NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION
 
Section 3.01   Covenant Not to Compete.
 
(a)    The Executive hereby agrees that during the Executive’s employment with
the Company and thereafter for a period of six (6) months (hereinafter referred
to as the “Covenant Period”), the Executive will not directly or indirectly
engage in, become affiliated with, or become interested in any business in the
Restricted Territory (as defined below), which is engaged in a Competing
Business (as defined below), alone or with any individual, group, partnership,
limited partnership, corporation, limited liability company, firm, association
or any other person or entity in any capacity.  For these purposes, “to engage
in,” “become affiliated with” or “become interested in” shall mean: (i) becoming
an officer, director, agent, representative, consultant, independent contractor
or employee of any entity, enterprise or person which is engaged in a Competing
Business; (ii) becoming an owner, partner, limited partner, member, joint
venturer, creditor, or shareholder or stockholder in a Competing Business
(except as a shareholder or stockholder owning not greater than a five percent
(5%) interest in a corporation, entity or other person whose shares are actively
traded on a national securities exchange or in the over-the-counter market); and
(iii) communicating to any person, which is engaged in a Competing Business, the
names or addresses or any other information concerning any past, present, or
prospective client, customer, joint venture partner, supplier or acquisition or
investment target of the Company.  For purposes of this Section 3.01, a
“Competing Business” means any business which performs the same or substantially
similar services as the Company, including, without limitation, any internet
radio service provider and business offering customized background music, and
the “Restricted Territory” shall mean the United States of America.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)    If the covenant not to compete provided for herein is found by any court
having jurisdiction to be too broad or too restrictive, then the covenant not to
compete shall nevertheless remain effective, but shall be considered amended to
a point considered by said court as reasonable and, as so amended, shall be
fully enforceable.
 
Section 3.02   Non-Solicitation and Non-Interference.
 
The Executive hereby agrees that during the Executive’s employment with the
Company and thereafter for a period of twelve (12) months (the “Non-Solicitation
Period”), the Executive will not in any way, directly or indirectly, for herself
or on behalf of or in conjunction with any other individual, person,
partnership, limited partnership, limited liability company, firm, association,
corporation or entity:
 
(a)    Solicit or divert away or attempt to solicit or divert any client or
customer served or solicited by the Company while the Executive was employed by
the Company or any potential customer of the Company if such potential
customer’s business had been actively solicited by the Company while the
Executive was employed by the Company;
 
(b)    Interfere with or attempt to interfere with negotiations between the
Company and any acquisition or investment target of the Company;
 
(c)    Solicit or attempt to solicit any acquisition or investment target which
the Company has been in negotiations with during the six (6) month period prior
to the Executive’s termination of employment with the Company;
 
(d)    Cause, induce, or encourage any employee of the Company to leave the
employ of the Company, or any independent contractor to terminate any
independent contractor relationship with the Company;
 
(e)    Cause, induce, or encourage any former employee of the Company to become
employed by a business which is engaged in a Competing Business; or
 
(f)     Employ or seek to employ any person who is at that time employed with
the Company.
 
Section 3.03   Remedies.
 
The Executive acknowledges that any breach or violation of this Article III by
the Executive will cause irreparable harm to the Company and that damages are
not an adequate remedy.  The Executive therefore agrees that the Company shall
be entitled to specific performance and injunctive relief in addition to any
other remedy that may be available at law or in equity.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.04   Independent.
 
The covenants set forth in the foregoing Sections of this Article III are and
shall be deemed and construed as separate and independent covenants.  Should any
part or provision of such covenants be held invalid, void or unenforceable in
any court of competent jurisdiction, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision thereof.  Specifically, and without limiting the generality of the
foregoing, if any portion of Sections 3.01, 3.02 or 3.03 is found to be invalid
by a court of competent jurisdiction because its duration, the territory and/or
the restricted business are invalid or unreasonable in scope, such duration,
territory and/or restricted business, as the case may be, shall be redefined by
consideration of the reasonable concerns and needs of the Company such that the
intent of the Company and the Executive, in agreeing to Sections 3.01, 3.02,
3.03 and 3.04, will not be impaired and shall be enforceable to the fullest
extent of the applicable laws.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.01   Notices.
 
All notices required or permitted hereunder shall be in writing and shall be
delivered by hand delivery, overnight courier or certified or registered mail,
return receipt requested, postage prepaid, as follows:
 

  If to the Company:   ioWorldMedia, Incorporated       475 Park Avenue      
New York, New York  10016       Attention:  Chief Operating Officer            
 
with a copy to:
             
Paul T. Colella, Esq.
     
Giordano, Halleran & Ciesla, P.C.
     
125 Half Mile Road, Suite 300
     
Red Bank, New Jersey 07701
          If to the Executive:    Zachary McAdoo       299 Pavonia Avenue, Apt.
2-9       Jersey City, New Jersey 07302

                                                                                                                                                                                                                                                               
Notices may be sent to such other address as either Party may designate in a
written notice served upon the other Party in the manner provided herein.  All
notices required or permitted hereunder shall be deemed duly given and received
on the day delivered, if delivery is by hand delivery, the next business day, if
delivery is by overnight courier, or the second day next succeeding the date of
mailing, if delivery is by registered mail.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.02   Governing Law and Consent to Jurisdiction.
 
This Agreement will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to its conflicts of laws
principles.  All disputes, claims or controversies arising out of or in
connection with this Agreement shall be subject to the jurisdiction of the
federal and state courts in New York City, New York.
 
Notwithstanding the previous paragraph and provided both Parties consent, the
Parties may, at any time after the inception of a dispute, claim or controversy
arising out of or in connection with this Agreement, submit such dispute, claim
or controversy to binding arbitration under the rules of the American
Arbitration Association in effect at the inception of such dispute, claim or
controversy.  The Parties shall cooperate fully with each other so that any such
dispute, claim or controversy submitted to binding arbitration pursuant to this
Section 4.02 may be resolved as expeditiously as possible.
 
Section 4.03   Waiver of Jury Trial.
 
Each of the Company and the Executive hereby waives the right to trial by jury
in all proceedings commenced with respect to any disputes, claims or
controversies arising out of or in connection with this Agreement.
 
THE EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION 4.03 WHICH DISCUSSES THE
WAIVER OF THE EXECUTIVE’S RIGHT TO A JURY TRIAL.  THE EXECUTIVE UNDERSTANDS THAT
BY SIGNING THIS AGREEMENT, THE EXECUTIVE IS WAIVING his  RIGHT TO A JURY TRIAL
IN ALL DISPUTES, CLAIMS OR CONTROVERSIES RELATING TO ANY ASPECT OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP GOVERNED BY THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, THE FOLLOWING CLAIMS:
 
(a)           ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION;
 
(b)           ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, THE CONSCIENTIOUS EMPLOYEE
PROTECTION ACT, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT
OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH
DISABILITIES ACT OF 1990, AND THE FAIR LABOR STANDARDS ACT; AND
 
(c)           ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.04   Entire Agreement; Amendments.
 
This Agreement contains the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, oral or written, with respect to
the subject matter hereof, but excluding the Confidential Information and
Intellectual Property Assignment Agreement attached hereto as Exhibit A.  This
Agreement may not be changed, amended or modified orally, but may be changed
only by an agreement in writing signed by the Party against whom any waiver,
change, amendment, modification or discharge may be sought.
 
Section 4.05   Agreement Relating to Intellectual Property and Confidential
Information.
 
The Parties hereby acknowledge that contemporaneously herewith, the Executive
executed and delivered to the Company the Confidential Information and
Intellectual Property Assignment Agreement, a copy of which is attached hereto
as Exhibit A, and said agreement shall remain in full force and effect pursuant
to its terms from and after the Effective Date.
 
Section 4.06   Successors and Assigns.
 
This Agreement shall be enforceable by, inure to the benefit of and be binding
upon (a) the Executive and the Executive’s heirs, beneficiaries, executors,
administrators and legal representatives, and (b) the Company and its successors
and assigns.  The Company may assign this Agreement, including, without
limitation, in connection with any merger or consolidation of the Company with
any other person or entity or a sale of all or substantially all of the assets
of the Company to any other person or entity.  The assignment of this Agreement
by the Company shall not be deemed a termination of the Executive’s
employment.  The obligations of the Executive under this Agreement are personal
to the Executive and may not be assigned, delegated or transferred to any other
person by the Executive.
 
Section 4.07   Severability.
 
If any one or more of the provisions of this Agreement shall be determined to be
invalid, illegal, or unenforceable in any respect and for any reason, the
validity, legality, and enforceability of any such provision in every other
respect and the remaining provisions of this Agreement shall not in any way be
impaired.
 
Section 4.08   Headings.
 
The headings of the Articles and Sections contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
 
Section 4.09   Counterparts.
 
This Agreement may be executed in one or more counterparts, none of which need
contain the signature of more than one Party hereto, each of which shall be
deemed to be an original, and all of which together shall constitute a single
agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 4.10   Acknowledgement.
 
The Executive represents that he has read and fully understands the terms of
this Agreement and that he has signed it voluntarily.  The Executive has been
given an adequate opportunity to review this Agreement and the Confidential
Information and Intellectual Property Assignment Agreement attached hereto as
Exhibit A with his  attorney and other advisors.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Executive Employment
Agreement on the day and year first set forth above.
 

 
IOWORLDMEDIA, INCORPORATED
     
By:
/s/ Julia Miller
 
Name:
Julia Miller
 
Title:
Chief Operating Officer and Secretary

 

 
EXECUTIVE
     
/s/ Zachary McAdoo
 
Zachary McAdoo



 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY  ASSIGNMENT AGREEMENT


IOWORLDMEDIA, INCORPORATED
 
Confidential Information and Intellectual Property Assignment Agreement
(this “Agreement”)
 
As a condition of my employment relationship with ioWorldMedia, Incorporated,
its subsidiaries, affiliates, successors or assigns (together the "Company"),
and in consideration of my employment relationship with the Company and my
receipt of the compensation now and hereafter paid to me by Company, I agree to
the following:
 
1.      Confidential Information.


(a)           Company Information.  I agree at all times during the term of my
employment relationship with the Company (my "Relationship with the Company")
and thereafter to hold in strictest confidence, and not to use except for the
benefit of the Company or to disclose to any person, firm or corporation without
written authorization of the Board of Directors of the Company, any Confidential
Information (as hereinafter defined) of the Company.  I understand that
"Confidential Information" means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of the Company on whom I called or with whom I became
acquainted during the term of my Relationship with the Company), markets, works
of original authorship, photographs, negatives, digital images, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information disclosed to me by the Company either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment.  I further understand that Confidential Information does not include
any of the foregoing items which has become publicly known and made generally
available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.


(b)           Other Employer Information.  I agree that I will not, during my
Relationship with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Third Party Information.  I recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.
 
2.      Intellectual Property.


(a)           Assignment of Intellectual Property.  I agree that I will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all my right, title, and interest in and to any original works of
authorship, inventions, concepts, improvements or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am employed by the
Company (collectively referred to as "Intellectual Property") and which (i) are
developed using the equipment, supplies, facilities or Confidential Information
of the Company, (ii) result from or are suggested by work performed by me for
the Company, or (iii) relate to the business, or to the actual or demonstrably
anticipated research or development, of the Company. The Intellectual Property
will be the sole and exclusive property of the Company.  I further acknowledge
that all original works of authorship which are made by me (solely or jointly
with others) within the scope of and during the period of my Relationship with
the Company and which are protectable by copyright are "works made for hire," as
that term is defined in the United States Copyright Act.  To the extent that any
Intellectual Property is not deemed to be work for hire, then I will and hereby
do assign all my right, title and interest in such Intellectual Property to the
Company, except as provided in Section 2(e).


(b)           Patent and Copyright Registrations.  I agree to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Intellectual Property and any copyrights,
patents or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Intellectual
Property, and any copyrights, patents or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement.  If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
assistance in perfecting the rights transferred in this Agreement, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by me.  The designation and appointment of the Company and its duly
authorized officers and agents as my agent and attorney in fact shall be deemed
to be coupled with an interest and therefore irrevocable.
 
 
2

--------------------------------------------------------------------------------

 


(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Intellectual Property made by me (solely or
jointly with others) during the term of my Relationship with the Company.  The
records will be in the form of notes, sketches, drawings, and works of original
authorship, photographs, negatives, digital images or any other format that may
be specified by the Company.  The records will be available to and remain the
sole property of the Company at all times.


(d)           Intellectual Property Retained and Licensed.  I provide below a
list of all original works of authorship, inventions, developments,
improvements, and trade secrets which were made by me prior to my Relationship
with the Company (collectively referred to as "Prior Intellectual Property"),
which belong to me, which relate to the Company's current or anticipated
business, products or research and development, and which are not assigned to
the Company hereunder; or, if no such list is attached, I represent that there
is no such Prior Intellectual Property.  If in the course of my Relationship
with the Company, I incorporate into Company property any Prior Intellectual
Property owned by me or in which I have an interest, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such Prior
Intellectual Property as part of or in connection with such Company property.


Prior Intellectual Property:


Title
 
Date
 
Identifying Number
or Brief Description
                                                           

 
(e)           Exception to Assignments.  I understand that the provisions of
this Agreement requiring assignment of Intellectual Property to the Company do
not apply to any intellectual property that (i) I develop entirely on my own
time; and (ii) I develop without using Company equipment, supplies, facilities,
or Confidential Information; and (iii) do not result from any work performed by
me for the Company; and (iv) do not relate at the time of conception or
reduction to practice to the Company's current or anticipated business, or to
its actual or demonstrably anticipated research or development.  Any such
intellectual property will be owned entirely by me, even if developed by me
during the time period in which I am in the service of the Company.  I will
advise the Company promptly in writing of any intellectual property that I
believe meet the criteria for exclusion set forth herein and are not otherwise
disclosed pursuant to Section 2(d) above.
 
 
3

--------------------------------------------------------------------------------

 


(f)           Return of Company Documents.  I agree that, at the time of leaving
the service of the Company, I will deliver to the Company (and will not keep in
my possession, recreate or deliver to anyone else) any and all works of original
authorship, photographs, negatives, digital images, devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, any
Confidential Information or reproductions of any aforementioned items developed
by me pursuant to my employment with the Company or otherwise belonging to the
Company, its successors or assigns.  In the event of the termination of my
Relationship with the Company, I agree to sign and deliver the
"Termination Certificate" attached hereto as Appendix A.
 
3.      Notification of New Employer.  In the event that I leave the service of
the Company, I hereby grant consent to notification by the Company to my new
employer or consulting client about my rights and obligations under this
Agreement.
 
4.      Representations.  I represent that my performance of all the terms of
this Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Relationship
with the Company.  I have not entered into, and I agree I will not enter into,
any oral or written agreement in conflict herewith.  I agree to execute any
proper oath or verify any proper document required to carry out the terms of
this Agreement.
 
5.      Equitable Relief.  I acknowledge that any breach or violation of this
Agreement by me will cause irreparable harm to the Company and that damages are
not an adequate remedy.  I therefore agree that the Company shall be entitled to
specific performance and injunctive relief in addition to any other remedy that
may be available at law or in equity.
 
6.      General Provisions.


(a)           Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed in accordance with the laws of the State of
New York, without giving effect to its conflicts of law principles.  I hereby
expressly consent to the nonexclusive personal jurisdiction and venue of the
state and federal courts located in New York City, New York for any lawsuit
filed there by either party arising from or relating to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


(b)           Waiver of Jury Trial.  I hereby waive the right to trial by jury
in all proceedings commenced with respect to any disputes, claims or
controversies arising out of or in connection with this Agreement.


I HAVE READ AND UNDERSTAND THIS SECTION 6(b) WHICH DISCUSSES THE WAIVER OF MY
RIGHTS TO A JURY TRIAL.  I UNDERSTAND THAT BY SIGNING THIS AGREEMENT, I AM
WAIVING MY RIGHT TO A JURY TRIAL IN ALL DISPUTES, CLAIMS OR CONTROVERSIES
RELATING TO ANY ASPECT OF THIS AGREEMENT.


(c)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.


(d)           Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.


(e)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.


(f)           Counterparts. This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, each of which shall be deemed to be an original, and all of which
together shall constitute a single agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Confidential Information
and Intellectual Property Assignment Agreement as of August 28, 2013.



    EXECUTIVE                
(Signature)
         
Zachary McAdoo
   
(Print Name)
         
299 Pavonia Avenue, Apt. 2-9
   
Jersey City, New Jersey 07302
   
(Print Address)
         
Agreed to and Accepted by
   
IOWORLDMEDIA, INCORPORATED
       
By:
   
Name:
Julia Miller
 
Title:
Chief Operating Officer and Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
IOWORLDMEDIA, INC.
 
Termination Certificate
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, any Confidential Information (as such
term is defined in the Intellectual Property Agreement defined below) or
reproductions of any aforementioned items belonging to ioWorldMedia,
Incorporated its subsidiaries, affiliates, successors or assigns (together,
the "Company").


I further certify that I have complied with all the terms of the Company's
Confidential Information and Intellectual Property Assignment Agreement signed
by me (the "Intellectual Property Agreement"), including the reporting of any
Intellectual Property (as defined therein), conceived or made by me (solely or
jointly with others) covered by the Intellectual Property Agreement.


I further agree that, in compliance with the Intellectual Property Agreement, I
will preserve as confidential all Confidential Information, including all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
 
    (Date)   (Signature)

 
 
 

--------------------------------------------------------------------------------